Name: Directive 2009/59/EC of the European Parliament and of the Council of 13 July 2009 on rear-view mirrors for wheeled agricultural or forestry tractors (Codified version) (Text with EEA relevance )
 Type: Directive
 Subject Matter: marketing;  technology and technical regulations;  European Union law;  means of agricultural production;  organisation of transport;  mechanical engineering
 Date Published: 2009-07-30

 30.7.2009 EN Official Journal of the European Union L 198/9 DIRECTIVE 2009/59/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 July 2009 on rear-view mirrors for wheeled agricultural or forestry tractors (Codified version) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 74/346/EEC of 25 June 1974 on the approximation of the laws of the Member States relating to rear-view mirrors for wheeled agricultural or forestry tractors (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified. (2) Directive 74/346/EEC is one of the separate Directives of the EC type-approval system provided for in Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors, as replaced by Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units (5) and lays down technical prescriptions concerning the design and construction of wheeled agricultural or forestry tractors as regards rear-view mirrors. Those technical prescriptions concern the approximation of the laws of the Member States to enable the EC type-approval procedure provided for in Directive 2003/37/EC to be applied in respect of each type of tractor. Consequently, the provisions laid down in Directive 2003/37/EC relating to agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units apply to this Directive. (3) This Directive should be without prejudice to the obligations of the Member States concerning the time-limits for transposition into national law and application of the Directives set out in Part B of Annex II, HAVE ADOPTED THIS DIRECTIVE: Article 1 1. Tractor (agricultural or forestry) means any motor vehicle, fitted with wheels or endless tracks and having at least two axles, the main function of which lies in its tractive power and which is specially designed to tow, push, carry or power certain tools, machinery or trailers intended for agricultural or forestry use. It may be equipped to carry a load and passengers. 2. This Directive shall apply only to tractors defined in paragraph 1 which are equipped with pneumatic tyres and have a maximum design speed of between 6 and 40 km/h. Article 2 1. No Member State may refuse to grant EC type-approval, to issue the document provided for in Article 2(u) of Directive 2003/37/EC, or to grant national type-approval in respect of a type of tractor on grounds relating to the rear-view mirrors, if these satisfy the requirements set out in Annex I. 2. Member States may no longer issue the document referred to in Article 2(u) of Directive 2003/37/EC for any type of tractor that does not meet the requirements of this Directive. Member States may refuse to grant national type-approval in respect of a type of tractor that does not meet the requirements of this Directive. Article 3 No Member State may refuse or prohibit the sale, registration, initial entry into service or use of tractors on grounds relating to the rear-view mirrors, if these satisfy the requirements set out in Annex I. Article 4 The amendments necessary to adapt to technical progress the requirements of Annex I shall be adopted in accordance with the procedure referred to in Article 20(3) of Directive 2003/37/EC. Article 5 Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 6 Directive 74/346/EEC, as amended by the Directives listed in Part A of Annex II, is repealed, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law and application of the Directives set out in Part B of Annex II. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex III. Article 7 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. Article 8 This Directive is addressed to the Member States. Done at Brussels, 13 July 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President E. ERLANDSSON (1) OJ C 256, 27.10.2007, p. 31. (2) Opinion of the European Parliament of 25 September 2007 (OJ C 219 E, 28.8.2008, p. 67) and Council Decision of 22 June 2009. (3) OJ L 191, 15.7.1974, p. 1. (4) See Annex II, Part A. (5) OJ L 171, 9.7.2003, p. 1. ANNEX I 1. DEFINITIONS 1.1. Rear-view mirror means any device intended to give, within the field of vision geometrically defined in point 2.5 below, a clear view to the rear which, within reasonable limits, is not blocked by component parts of the tractor or by the occupants of the tractor itself. The additional mirrors and rear-view mirrors designed in order to monitor the implements while working in the fields are not necessarily open to component type-approval but must be located in accordance with the setting requirements contained in points 2.3.3 to 2.3.5. 1.2. Interior rear-view mirror means a device as defined in point 1.1 which is fitted inside the cab or frame of a tractor. 1.3. Exterior rear-view mirror means a device as defined in point 1.1 which is mounted on any part of the external surface of a tractor. 1.4. Class of rear-view mirror means all rear-view mirrors having one or more common characteristics or functions. Interior rear-view mirrors are grouped in class I. Exterior rear-view mirrors are grouped in class II. 2. REQUIREMENTS FOR FITTING 2.1. General 2.1.1. Tractors may be fitted with rear-view mirrors of classes I and II only bearing the EC type-approval mark laid down in Directive 2003/97/EC of the European Parliament and of the Council of 10 November 2003 on the approximation of the laws of the Member States relating to the type-approval of devices for indirect vision and of vehicles equipped with these devices, amending Directive 70/156/EEC and repealing Directive 71/127/EEC (1). 2.1.2. Rear-view mirrors must be fixed in such a way that they remain steady under normal driving conditions. 2.2. Number All tractors shall be equipped with at least one exterior rear-view mirror fitted to the left side of the tractor in Member States in which traffic drives on the right and to the right side of the tractor in Member States in which traffic drives on the left. 2.3. Position 2.3.1. The exterior rear-view mirror must be so placed that the driver, when sitting on the driving seat in a normal driving position, has a clear view of that part of the road defined in point 2.5. 2.3.2. The exterior rear-view mirror must be visible through the portion of the windscreen that is swept by the windscreen wiper or through the side windows if the tractor is fitted with them. 2.3.3. The rear-view mirror must not protrude beyond the external bodywork of the tractor or the tractor-trailer combination substantially more than is necessary to obtain the fields of vision laid down in point 2.5. 2.3.4. Where the bottom edge of an exterior rear-view mirror is less than 2 m above the ground when the tractor is laden, this rear-view mirror must not project more than 0,20 m beyond the overall width of the tractor or tractor-trailer combination measured without rear-view mirrors. 2.3.5. Subject to the requirements of points 2.3.3 and 2.3.4, rear-view mirrors may project beyond the tractors permissible maximum width. 2.4. Adjustment 2.4.1. Any interior rear-view mirror must be adjustable by the driver from his driving position. 2.4.2. The driver must be able to adjust the exterior rear-view mirror without leaving the driving position. The mirror may, however, be locked into position from the outside. 2.4.3. The requirements of point 2.4.2 do not apply to exterior rear-view mirrors which, after being displaced, are returned automatically to their original position or can be restored to their original position without the use of tools. 2.5. Fields of vision 2.5.1. Member States in which traffic drives on the right The field of vision of the left hand exterior rear-view mirror must be such that the driver can see to the rear at least that level part of the road, as far as the horizon, which is to the left of the plane parallel to the vertical longitudinal median plane and which passes through the leftmost point of the overall width of the tractor or tractor-trailer combination. 2.5.2. Member States in which traffic drives on the left The field of vision of the right hand exterior rear-view mirror must be such that the driver can see to the rear at least that level part of the road, as far as the horizon, which is to the right of the plane parallel to the vertical longitudinal median plane and which passes through the rightmost point of the overall width of the tractor or tractor-trailer combination. (1) OJ L 25, 29.1.2004, p. 1. ANNEX II PART A Repealed Directive with list of its successive amendments (referred to in Article 6) Council Directive 74/346/EEC (OJ L 191, 15.7.1974, p. 1). Council Directive 82/890/EEC (OJ L 378, 31.12.1982, p. 45). Only the references made by Article 1(1) to Directive 74/346/EEC Directive 97/54/EC of the European Parliament and of the Council (OJ L 277, 10.10.1997, p. 24). Only the references made by the first indent of Article 1 to Directive 74/346/EEC Commission Directive 98/40/EC (OJ L 171, 17.6.1998, p. 28). PART B List of time-limits for transposition into national law and application (referred to in Article 6) Directive Time-limit for transposition Date of application 74/346/EEC 2 January 1976  82/890/EEC 22 June 1984  97/54/EC 22 September 1998 23 September 1998 98/40/EC 30 April 1999 (1)  (1) In conformity with Article 2 of Directive 98/40/EC: 1. From 1 May 1999, no Member State may:  refuse, in respect of a type of tractor, to grant EC type-approval, to issue the document referred to in the third indent of Article 10(1) of Directive 74/150/EEC, or to grant national type-approval, or,  to prohibit the entry into service of tractors, if those tractors meet the requirements of Directive 74/346/EEC, as amended by this Directive. 2. From 1 October 1999, Member States:  may no longer issue the document referred to in the third indent of Article 10(1) of Directive 74/150/EEC for a type of tractor that does not meet the requirements of Directive 74/346/EEC, as amended by this Directive,  may refuse to grant national type-approval in respect of a type of tractor which does not meet the requirements of Directive 74/346/EEC, as amended by this Directive., ANNEX III Correlation Table Directive 74/346/EEC Directive 98/40/EC This Directive Article 1 Article 1 Article 2 Article 2 Articles 3 and 4 Articles 3 and 4 Article 5(1)  Article 5(2) Article 5  Article 6  Article 7 Article 6 Article 8 Annex Annex I  Annex II  Annex III